Citation Nr: 0627636	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for status 
post modified Bristol repair, right shoulder, due to 
recurrent dislocations with adhesive capsulitis and cystic 
degenerative changes, bursitis, tendonosis, and cyst on the 
labrum.  

2. Entitlement to a rating in excess of 20 percent for 
partial tear of supraspinatus tendon of the right shoulder 
with rotator cuff impingement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision.  During the course of 
the appeal, the veteran was assigned two separate evaluations 
for his shoulder disability.  One is based on limitation of 
motion, the other is based on muscle impairment.  


FINDINGS OF FACT

1.  Prior to September 21, 2005, the range of motion of the 
veteran's right shoulder most closely approximated limitation 
of motion at shoulder level.

2.  On September 21, 2005, the veteran was shown to have 
abduction to 60 degrees with pain and forward elevation to 90 
degrees with pain; and the veteran had an increase in pain 
and a 10 percent decrease in range of motion with repetitive 
testing.

3.  The medical evidence fails to show a severe muscle 
disability related to a partial tear of the supraspinatus 
tendon of the right shoulder.

4.  The medical evidence fails to relate a nerve disability, 
to include carpal tunnel syndrome, to the veteran's service-
connected right shoulder disability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post modified Bristol repair, right shoulder, due to 
recurrent dislocations with adhesive capsulitis and cystic 
degenerative changes, bursitis, tendonosis, and cyst on the 
labrum earlier than September 21, 2005 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2005).

2.  The criteria for a 30 percent rating for status post 
modified Bristol repair, right shoulder, due to recurrent 
dislocations with adhesive capsulitis and cystic degenerative 
changes, bursitis, tendonosis, and cyst on the labrum have 
been met as of September 21, 2005.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.71a, 
DC 5201 (2005).

3.  The criteria for a rating in excess of 20 percent rating 
for a partial tear of the supraspinatus tendon of the right 
shoulder with rotator cuff impingement have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.124a DCs 5304, 
8511.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Limitation of Motion of the Right Shoulder

The veteran's shoulder is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5201 for limitation of 
the motion of the arm at shoulder level.  A 30 percent rating 
is assigned if the range of motion of the dominant arm is 
limited to midway between the side and shoulder and a 40 
percent rating is assigned if the range of motion is limited 
to 25 degrees from the side.

The medical evidence from around the time of the veteran's 
claim for an increase shows that the range of motion of the 
veteran's right shoulder was limited to roughly shoulder 
level.  For example, an April 1999 treatment record reflects 
abduction to 110 degrees and forward elevation to 90 degrees; 
and a June 1999 VA examination measured abduction to 96 
degrees and forward elevation to 94 degrees (although, the 
examiner did find evidence of painful motion, instability, 
and marked weakness, and noted that the veteran's hand shake 
was very weak).  At a VA examination in November 2000, the 
veteran had abduction to 88 degrees and forward elevation to 
94 degrees, and the examiner noted objective evidence of 
instability, weakness, and tenderness.  

However, during the pendency of the veteran's appeal, the 
medical evidence began to show that the range of motion of 
his right shoulder had become more limited.  At a VA 
examination in September 2005, the veteran demonstrated 
abduction to 60 degrees with pain and forward elevation to 90 
degrees with pain; and the examiner added that repetitive 
testing caused an increase in pain and a 10 percent decrease 
in range of motion, as well as obvious fatigue, weakness, and 
lack of endurance.  Similarly, at an examination in February 
2006, the veteran had abduction to 75 degrees and forward 
elevation to 70 degrees, and the examiner noted that all 
motion was limited by audible and visible signs of pain, 
adding that repetitive motion caused a 25 percent decrease in 
motion due to pain and lack of endurance.  The examiner also 
opined that the veteran was experiencing moderately severe 
limitation of motion and function of the right should 
secondary to pain and excess fatigability.

Until the September 2005 examination, the range of motion 
testing had always demonstrated limitation of motion at about 
shoulder level.  Even taking into effect additional 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45, the veteran's disability was 
still more closely approximated by the at shoulder level 
rating than it was by the midway between side and shoulder 
level rating.  Nevertheless, at the September 2005 
examination, the veteran was only able to abduct his right 
arm to 60 degrees and this was further limited during 
repetitive motion testing.  As such, the veteran became 
entitled to a 30 percent rating as of the date of that 
examination (September 21, 2005).  

It is important to note that even with the more limited 
ranges of motion that were found at the September 2005 
examination, and the subsequent examinations, the veteran was 
still able to move his shoulder well beyond the 25 degrees 
from his side that is required for a rating in excess of 30 
percent.  For example, the range of motion of his shoulder 
was limited to 70 degrees of abduction in February 2006 and 
the examiner indicated that the range of motion was 
additionally reduced by 25 percent based on the Deluca 
factors (such as functional loss due to weakness, 
fatigability, incoordination, or pain on movement). See De 
Luca v. Brown, 8 Vet. App. 202 (1995).  Even so, reducing 70 
degrees of motion by 25 percent would still leave the veteran 
with 52.5 degrees of motion, which is well above the 25 
degrees from the side required for a rating in excess of 30 
percent.  As such, a rating of 30 percent is granted as of 
September 21, 2005, but no earlier, based on the limitation 
of motion of the veteran's shoulder.

Muscle and Nerve Impairment

The veteran also receives a 20 percent rating for a partial 
tear of the supraspinatus tendon in his right shoulder, which 
was shown by an MRI in March 1999 (the tear was described as 
a high grade partial tear at its critical zone along the 
undersurface).  The veteran is rated under 38 C.F.R. § 4.73, 
DC 5304 which covers muscle group IV (which includes the 
supraspinatus muscle) and governs functions such as 
stabilization of shoulder against injury in strong movements; 
holding the head of the humerus in socket; abduction; and 
outward and inward rotation of the arm.  Under this criteria 
a 20 percent rating is assigned for a moderately-severe 
muscle impairment, while a 30 percent rating is assigned for 
severe impairment of the muscle.

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Objective findings should include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance, when compared with the sound 
side, should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

A severe disability of muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of the wound.  Additionally, the record should 
reflect consistent complaints of the cardinal signs and 
symptoms of muscle disability which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation should show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
the muscles should swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side should indicate severe impairment of function.   
Additionally, the following are signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) Visible or measurable 
atrophy; (E) Adaptive contraction of an opposing group of 
muscles; (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The veteran injured his right shoulder while playing 
basketball in 1978 in Venezuela.  He reduced the dislocation 
himself and then was transferred to a naval hospital where a 
Bristow procedure was performed.  He was hospitalized for two 
weeks and then was on limited duty for six months, after 
which he was advised against doing pull-ups.

At a VA examination in February 2006, the veteran indicated 
that his job was impacted by his inability to lift supplies.  
The examiner observed that there was mild supraspinatus 
atrophy, but, nevertheless found that there was no muscle 
weakness in the right upper extremity.  

VA and private treatment records have also been reviewed, but 
they fail to show that the veteran's muscle disability is 
severe.  At a consultation with a private doctor in April 
1997, the doctor indicated that while the MRI had shown a 
partial tear of the supraspinatus tendon of the right 
shoulder, there was no evidence to suggest a complete tear.

While the veteran has argued that muscle atrophy is one of 
the signs of a severe muscle injury, the Board notes that the 
atrophy described here did not involve the muscle group, but 
only the supraspinatus, posteriorly, and was mild at that.  

Additionally, while the veteran clearly demonstrates many of 
the cardinal signs of a muscle injury, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, the 
medical evidence fails to demonstrate that his manifestations 
of the cardinal signs are more pronounced than contemplated 
by the moderately severe rating that is currently assigned.

As there is no medical evidence showing that the veteran's 
muscle injury is severe, a rating in excess of 20 percent for 
a partial tear of the supraspinatus tendon of the right 
shoulder is denied.

The veteran has also contended that he should receive 
separate ratings under codes 8511 and 5304 for muscle and 
nerve disabilities stemming from his shoulder injury.  
However, the regulations are very clear that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a).  It 
appears that the veteran has misread this provision of the 
rating code, in that when the criteria says "will not be 
combined" he believes that not combining implies granting 
separate ratings for muscle and nerve disabilities.  However, 
"combining" is a term of art in VA parlance, meaning to 
assign two separate ratings and then use the combined ratings 
table in 38 C.F.R. § 4.25 to consolidate the two rating.  As 
such, when the criteria indicates that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, it means that the veteran may be rated 
under either DC 8511 or DC 5304, whichever yields the higher 
rating, but he may not be compensated for both a nerve and a 
muscle rating.  

Additionally, the combined evaluation of muscle groups acting 
upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  With regard to the shoulder, unfavorable 
ankylosis of the dominant arm merits a 50 percent rating 
under 38 C.F.R. § 4.71a, DC 5200. 

As to a higher rating for a nerve impairment, while testing 
has shown that the veteran has carpal tunnel syndrome, the 
medical evidence of record has failed to link this to service 
connected disability.  

In this regard, the veteran did undergo an examination of his 
peripheral nerves in December 2000, where it was determined 
that he had abnormal function of the ulnar nerve and lesser 
median nerve.  Nevertheless, this was not linked to service 
connected disability, and in December 2005, the examiner 
indicated that it appeared that the veteran had a normal EMG 
until September 2005.  Although it was considered that the 
veteran currently had carpal tunnel syndrome involving the 
median nerve, the examiner opined that, while the veteran 
believed that this was related to his in-service shoulder, 
the carpal tunnel syndrome was likely related to repetitive 
motion using a computer keyboard.  As such, a rating is not 
available for a nerve disability related to the veteran's 
right shoulder impairment.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2005.  By this, and by previous letters, 
the statement of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a 
hearing officer and was offered the opportunity to testify at 
a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his shoulder disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A 30 percent rating is granted for status post modified 
Bristol repair, right shoulder, due to recurrent dislocations 
with adhesive capsulitis and cystic degenerative changes, 
bursitis, tendonosis, and cyst on the labrum, effective 
September 21, 2005, but no earlier, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 20 percent for partial tear of 
supraspinatus tendon of the right shoulder with rotator cuff 
impingement is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


